                                                                                                                     1   Ann-Martha Andrews
                                                                                                                         Nevada Bar No. 007585
                                                                                                                     2   Kristina N. Holmstrom
                                                                                                                         Nevada Bar No. 010086
                                                                                                                     3   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                                                         3800 Howard Hughes Parkway
                                                                                                                     4   Suite 1500
                                                                                                                         Las Vegas, NV 89169
                                                                                                                     5   Telephone: 602.778.3700
                                                                                                                         Fax: 602.778.3750
                                                                                                                     6   ann.andrews@ogletree.com
                                                                                                                         kristina.holmstrom@ogletree.com
                                                                                                                     7
                                                                                                                       Attorneys for Plaintiff Standard Insurance
                                                                                                                     8 Company

                                                                                                                     9                         UNITED STATES DISTRICT COURT
                                                                                                                    10                          FOR THE DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                    11   STANDARD INSURANCE COMPANY,                      Case No.: 2:19-CV-01704-JCM-NJK
                                                                                                                    12                        Plaintiff,
                                                                                                                                                                          STIPULATION TO EXTEND DATE
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                    13          vs.                                       TO ANSWER COMPLAINT
                                                                                                                    14
                                                                                          Telephone: 702.369.6800




                                                                                                                         JEAN E. BATES and RACHAEL                        (Third Request)
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                         MENGES ,
                                                                                                                    15
                                                                                                                                              Defendants.
                                                                                                                    16

                                                                                                                    17

                                                                                                                    18          Defendant Rachael Menges and plaintiff Standard Insurance Company hereby

                                                                                                                    19   stipulate that the defendant may have through and including January 17, 2020 to
                                                                                                                    20
                                                                                                                         answer the plaintiff’s Complaint.
                                                                                                                    21
                                                                                                                                Good cause exists for this extension as the defendant Rachael Menges, who
                                                                                                                    22

                                                                                                                    23   lives in Germany, has been unsuccessful in retaining local counsel and plans to proceed

                                                                                                                    24   pro se. Ms. Menges is currently making arrangements to complete court filings from
                                                                                                                    25
                                                                                                                         Germany, however, she requires some additional time to make such arrangements.
                                                                                                                    26

                                                                                                                    27

                                                                                                                    28
                                                                                           1         The parties certify that this stipulation was done in good faith and not for the
                                                                                           2
                                                                                               purposes of delay.
                                                                                           3
                                                                                                     DATED this 10th day of January 2020.
                                                                                           4

                                                                                           5                                           OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           6    /s/ Rachael Menges                     & STEWART, P.C.
                                                                                                Pro Per
                                                                                           7
                                                                                                                                       By: /s/ Ann-Martha Andrews
                                                                                           8                                               Ann-Martha Andrews
                                                                                                                                           Nevada Bar No. 007585
                                                                                           9                                               Kristina N. Holmstrom
                                                                                          10                                               Nevada Bar No. 010086
                                                                                                                                           3800 Howard Hughes Parkway
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                               Suite 1500
                                                                                                                                           Las Vegas, NV 89169
                                                                                          12
                                                                                                                                           Telephone: 602.778.3700
                                                                                          13                                               Fax: 602.778.3750
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                           ann.andrews@ogletree.com
                                                                                          14
                                                         Telephone: 702.369.6800




                                                                                                                                          kristina.holmstrom@ogletree.com
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          15
                                                                                                                                            Attorneys for Plaintiff Standard
                                                                                          16                                                Insurance Company
                                                                                          17

                                                                                          18   IT IS SO ORDERED.
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                          19
                                                                                                                          DATED:       January 13, 2020
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28
                                                                                                                                        2
